DETAILED ACTION

The amendments filed on 04/05/2022 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyedokun (US 20180305989) and Marx et al. (US 20140116776).


Regarding claims 1 and 15, Oyedokun discloses  a method to determine a hole cleaning friction factor for a borehole operation, comprising: receiving drilling sensor data ([0023] discloses the use of force sensors to measure physical force, strain and stress), wherein the drilling sensor data includes input parameters and hole cleaning parameters related to cuttings resulting from drilling ([0023] discloses the use of downhole data  related to formation characteristics and drilling conditions over different stages of the drilling operation); calculating a drag factor using the drilling sensor data ([0079] discloses calculating a friction factor, also see step 310 in method 300 shown in fig 3); and generating one or more hole cleaning friction factors utilizing the drag factor and the drilling sensor data ([0079] discloses estimating an effective distributive friction fact using the friction factor, also see steps 324, 326 shown in fig 3), wherein the hole cleaning friction factor applies to a portion of a borehole undergoing the borehole operation ([0079]), and the drag factor is adjusted by a hole cleaning function ([0040]-[0041]);
Oyedokun is silent regarding communicating the one or more hole cleaning friction factors to a system of the borehole operation (); and adjusting the borehole operation based on the one or more hole cleaning friction factors.
Oyedokun and Marx disclose the use of similar systems used to predict friction factors. 
Marx teaches communicating the one or more hole cleaning friction factors to a system of the borehole operation (abstract discloses the estimation of rotating factors, fig 2a shows that the estimated values are communicated to a an expert decision engine ); and adjusting the borehole operation based on the one or more hole cleaning friction factors (fig 2a shows that the drilling parameters are adjusted based on estimated values, abstract discloses that the estimated  values include the rotating friction fact).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Oyedokun and Marx before him or her, to modify the method disclosed by Oyedokun to include communicating the one or more hole cleaning friction factors to a system of the borehole operation and adjusting the borehole operation based on the one or more hole cleaning friction factors as taught by Marx in order to help maximize drilling rate and minimize drilling cost ([0007]).



Regarding claims 2 and 16, Oyedokun further discloses communicating the one or more hole cleaning friction factors to another system of the borehole; and adjusting a borehole operation plan of the borehole using the one or more hole cleaning friction factors ([0051]-[0052] discloses adjusting the plastic viscosity of a drilling fluid based on the estimated effective-distribution friction factor, also see [0028]).

Regarding claims 3 and 17, Oyedokun further discloses identifying an outlier portion of the one or more hole cleaning friction factors using the input parameters(steps 314, 318, fig 3), wherein the input parameters include a deviation threshold (steps 314, 318, fig 3); and calibrating an estimated friction factor using the outlier portion (see steps 324, 326, fig 3).

Regarding claims 4 and 18, Oyedokun further discloses that the hole cleaning parameters include at least one of a cuttings density, a cuttings load, a cuttings shape, a cuttings size, a deviation, a drill pipe rotation rate, a drill pipe size, a flow regime, a hole size, a mud density, a mud rheology, a mud velocity, or a pipe eccentricity ([0051]-[0053] discloses the use of mud viscosity as a parameter used).


Regarding claims 6-7 and 19, Oyedokun further discloses that the drag factor is calculated using a viscous drag parameter ([0032]).

Regarding claim 8, Oyedokun further discloses that the drilling sensor data is received from one or more of a downhole sensor, a surface sensor, a data store, a well site controller, or a computing system ([0018], [0023]).

Regarding claims 9 and 20, Oyedokun further discloses that the one or more hole cleaning friction factors is one or more of a viscous drag factor, a torque drag factor, a viscous drag decomposed friction factor, or a viscous torque decomposed friction factor ([0051]).

Regarding claim 10, Oyedokun further discloses that the method is performed for more than one borehole operation as determined by the input parameters ([0087]).

Regarding claim 11, Oyedokun further discloses a system  to adjust a borehole operation utilizing a hole cleaning friction factor (figs 1a-b), comprising: a data transceiver (614), capable of receiving input parameters, drilling sensor data, and hole cleaning parameters from one or more of downhole sensors, surface sensors, a data store, a previous survey data, a well site controller, or a computing system ([0069]); a result transceiver (606), capable of communicating a generated hole cleaning friction factor and one or more decomposed hole cleaning friction factors to a borehole operation system (); and a hole cleaning processor(612), capable of using the hole cleaning parameters and the input parameters to generate one or more hole cleaning friction factors utilizing a hole cleaning function ([0066]).

Regarding claim 12, Oyedokun further discloses the system is further capable of adjusting a borehole operation plan ([0027]).

Regarding cliam 13, Oyedokun further discloses that the system is one or more of the well site controller, a geo-steering system, a bottom hole assembly, the computing system. ([0064]).

Regarding claim 14, Oyedokun further discloses that the hole cleaning processor is further capable of identifying a portion of the one or more hole cleaning friction factors that exceed a deviation threshold (fig 3, steps 314, 318), and wherein the result transceiver is further capable of communicating the portion of the one or more hole cleaning friction factors ([0069]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oyedokun (US 20180305989) and Marx et al. (US 20140116776) as applied to claim 4 above, and further in view of Forsaw et al (US 20210140274).

Regarding claim 5, the combination of Oyedokun and Marx is silent regarding the fact that there is more than one type of cutting and each type of cutting has a separate set of hole cleaning parameters. Oyedokun and Forsaw disclose similar model generated to optimize oil recovery. 
Forsaw teaches that there is more than one type of cutting and each type of cutting has a separate set of hole cleaning parameters ([0038] discloses the use of stationary cuttings and suspended cuttings, also see fig 3)
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Oyedokun, Marx and Forsaw before him or her, to modify the method disclosed by the combination of  Oyedokun and Marx to include the cuttings type as taught by Forsaw in order to obtain a more accurate model. 



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672          

6/21/2022